DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-12, 17 of U.S. Patent No. 9,930,293 (hereinafter referred to as Patent ‘293) in view of Duddy (US Patent Application Publication No. 2009/0021575).
Claim 1, it recites limitations functionally similar to limitations of claim 1 of Patent ‘293. For example, claim of 1 of the present invention recites “A videoconferencing system comprising:” similar to “A videoconferencing system comprising:” as recited in claim 1 of Patent ‘293; claim of 1 of the present invention recites “a codec configured to receive a videoconferencing call” functionally similar but broader than “a codec configured to receive a videoconferencing call and generate an acknowledgement signal in response to receiving the videoconferencing call” as recited in claim 1 of Patent ‘293; claim of 1 of the present invention recites “a system controller configured to communicate with the codec” functionally similar but broader than “a system controller in communication with the codec to receive the acknowledgement signal generated by the codec” as recited in claim 1 of Patent ‘293; and claim of 1 of the present invention recites “at least one other videoconferencing component” functionally similar to “at least one other videoconferencing component” as recited in claim 1 of Patent ‘293; and claim of 1 of the present invention recites “the system controller configured to send one or more commands to the at least one other videoconferencing component independently of the codec” functionally similar but broader than “the system controller configured to send one or more commands to said other videoconferencing component independently of the codec in response to receiving the acknowledgement signal from the codec”  as recited in claim 1 of Patent ‘293.
Claim 1 of Patent ‘293 does not recite the codec including at least one application programming interface (API)” and a system controller configured to communicate with the codec “using the at least one API”.
However, in the similar field, Duddy teaches a codec including at least one application programming interface (API), and a system controller configured to communicate with the codec “using the at least one API” (Paragraphs 0024-0025, 0046, 0052, 0056, 0062-0063).
It would have obvious to a person of ordinary skill in the art at the time the invention was made to modify claim 1 of Patent ‘293 to include the codec including at least one application programming interface (API)” and a system controller configured to communicate with the codec “using the at least one API” as taught by Duddy so that “the PC 43 operates the video conferencing system 10 via the video conferencing system's own CODEC 13 through the CODEC's API” (Duddy, Paragraph 0052).
Claim 3, rejected against claim 6 of Patent ‘293.
Claim 6, rejected against claim 5 of Patent ‘293.
Claim 7, rejected against claim 5 and claim 6 of Patent ‘293.
Claim 8, rejected against claim 12 of Patent ‘293.
Claim 9, rejected against claim 4 of Patent ‘293.
Claim 10, rejected against claim 10 of Patent ‘293.
Claim 11, rejected against claim 3 of Patent ‘293.
Claim 12, rejected against claim 11 of Patent ‘293.
Claim 13, rejected against claim 7 of Patent ‘293.
Claim 14, it recites limitations functionally similar to limitations of claim 17 of Patent ‘293. For example, claim of 14 of the present invention recites “A videoconferencing system controller comprising:” similar to “A videoconferencing system controller comprising:” as recited in claim 17 of Patent ‘293; claim of 14 of the present invention recites “a first interface for communication with a codec of a videoconferencing system” functionally similar to “a first interface for communication with a codec of a videoconferencing system” as recited in claim 17 of Patent ‘293; and claim of 14 of the present invention recites “a second interface for communication with at least one videoconferencing component other than the codec, wherein: the videoconferencing system controller is configured to communicate with the codec” functionally similar but broader than “a second interface for communication with at least one videoconferencing component other than the codec, wherein: the videoconferencing system controller is configured to receive an acknowledgment signal from the codec, the acknowledgment signal generated by the codec in response to the codec receiving a videoconferencing call” as recited in claim 17 of Patent ‘293; and claim of 14 of the present invention recites “the videoconferencing system controller is configured to send one or more commands to the at least one videoconferencing component independently of the codec” functionally similar but broader than “the videoconferencing system controller is configured to send one or more commands to the at least one other videoconferencing component independently of the codec in response to receiving the acknowledgement signal from the codec”  as recited in claim 17 of Patent ‘293.
Claim 17 of Patent ‘293 does not recite the codec including at least one application programming interface (API)” and the videoconferencing system controller is configured to communicate with the codec “using the at least one API”.
However, in the similar field, Duddy teaches a codec including at least one application programming interface (API), and a system controller configured to communicate with the codec “using the at least one API” (Paragraphs 0024-0025, 0046, 0052, 0056, 0062-0063).
It would have obvious to a person of ordinary skill in the art at the time the invention was made to modify claim 17 of Patent ‘293 to include the codec including at least one application programming interface (API)” and a system controller configured to communicate with the codec “using the at least one API” as taught by Duddy so that “the PC 43 operates the video conferencing system 10 via the video conferencing system's own CODEC 13 through the CODEC's API” (Duddy, Paragraph 0052).
Claim 16, rejected against claim 17 and claim 4 of Patent ‘293.
Claim 17, rejected against claim 17 and claim 10 of Patent ‘293.
Claim 18, rejected against claim 17 and claim 3 of Patent ‘293.
Claim 19, rejected against claim 17 and claim 11 of Patent ‘293.
Claim 20, rejected against claim 17 and claim 7 of Patent ‘293.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDougall (US Patent No. 5,999,966), and Duddy (US Patent Application Publication No. 2009/0021575).
Regrading claim 1, McDougall teaches a videoconferencing system comprising:
a codec configured to receive a videoconferencing call, the codec including at least one application programming interface (API) (Figs. 2-3 items 30, Fig. 10 step 248, col. 7 ll. 54-57 CODEC application programs, col. 8 ll. 39-col. 9 ll. 14 convert to CODEC application specific messages for videoconferencing, col. 13 ll. 12-col. 17 ll. 32 various CODEC specific messaging for videoconferencing);
a system controller configured to communicate with the codec using the at least one API (Figs. 2-3, Fig. 10 step 250, col. 8 ll. 43-48 host machine communicating with CODEC according to its API, col. 13 ll. 12-col. 17 ll. 32 various CODEC specific messaging for videoconferencing); and
at least one other videoconferencing component (Fig. 1 items 12, 22, Fig. 2 items 24, 32, 36, 42, Fig. 3 items 24, 32, 36, 43);
the system controller configured to send one or more commands to the at least one other videoconferencing component independently of the codec (Fig. 10 steps 254, 260, 266, col. 16 ll. 28-45 col. 17 ll. 5-7) (col. 5 ll. 64-col. 29 ll. 65 for complete details of processing).
McDougall teaches messaging with codec by specific messages in its desired format, but McDougall does not explicitly teach codec including at least one application programming interface (API) and communicating with it using its application programming interface (API).
However, in the similar field, Duddy teaches a codec including at least one application programming interface (API), and a system controller configured to communicate with the codec “using the at least one API” (Paragraphs 0024-0025, 0046, 0052, 0056, 0062-0063).
It would have obvious to a person of ordinary skill in the art at the time the invention was made to modify McDougall to include the codec including at least one application programming interface (API)” and a system controller configured to communicate with the codec “using the at least one API” as taught by Duddy so that “the PC 43 operates the video conferencing system 10 via the video conferencing system's own CODEC 13 through the CODEC's API” (Duddy, Paragraph 0052).
Regrading claim 3, McDougall teaches a remote control in communication with the codec for controlling the codec (Fig. 3 item 46, Fig. 4 items 29, 26, 55).
Regarding claim 4, McDougall teaches the remote control is configured to control the codec to initiate a video call, end a video call (col. 8 ll. 15-col. 9 ll. 14, col. 12 ll. 54-58, col. 16 ll. 20-24, ll. 60-66), and Duddy teaches a remote control to adjust a volume of the video call (Paragraphs 0093-0098).
Regarding claim 5, Duddy teaches the remote control comprises a touch screen user interface, and the touch screen user interface is the only user interface in the system (Abstract, Paragraphs 0004, 0006-0008, 0011-0013).
Regrading claim 6, McDougall teaches the remote control is not configured for controlling the at least one other videoconferencing component (Fig. 2 item 121 does not control items 122, …. , 12n).
Regarding claim 7, McDougall teaches the remote control is configured for controlling only the codec (Fig. 2 any of item 121, …. , 12n controls the operation of codec 30 via terminal interface 24, col. 8 ll. 15-64).
Regarding claim 8, McDougall teaches a method of controlling the system of claim 3, the method including receiving input from a user via only the remote control, to control the codec using only the remote control (Figs. 1-4 users 12 remotely controlling system 14, Figs. 10-11 dialing and performing call).
Regarding claim 9, McDougall teaches the system controller does not include a remote control (Fig. 1 item 22, col. 6 ll. 28-29 proximal direct connection i.e. not remote control, also system controller item 14 is distinctly separate from items 12).
Regarding claim 10, McDougall teaches the at least one other videoconferencing component includes at least one of a flat panel display, a window treatment control, a lighting control, a camera control, a video transmitter, a video receiver, a video scaler, a video switcher (Figs. 4-5, 7  item 62 and corresponding descriptions), a room divider control, a microphone control, an alarm, and an audio speaker control.
Regarding claim 11, McDougall teaches the system controller is not configured to generate one or more commands to the codec (Fig. 10 step 234 no command to codec, col. 13 ll. 16-19).
Regarding claim 12, McDougall teaches the system controller is configured to send one or more commands to the codec (Figs. 8-9 multiple commands from Host Machine 40 to Codec Application, Fig. 10 steps 240, 248).
Regarding claim 13, McDougall teaches the system controller does not include a tactile user interface (Fig. 1 item 14 does not include user interface).
Regarding claim 14, McDougall teaches a videoconferencing system controller comprising:
a first interface for communication with a codec of a videoconferencing system, the codec including at least one application programming interface (API) (Figs. 2-3 items 30, 39, Fig. 10 step 248, col. 7 ll. 54-57 CODEC application programs, col. 8 ll. 39-col. 9 ll. 14 convert to CODEC application specific messages for videoconferencing, col. 13 ll. 12-col. 17 ll. 32 various CODEC specific messaging for videoconferencing); and
a second interface for communication with at least one videoconferencing component other than the codec (Fig. 1 item 17 interface with items 12, 17, 22, Fig. 2 item 39 interface with items 24, 32, 36, 42, Fig. 3 item 39 interface with items 24, 32, 36, 43),
wherein: the videoconferencing system controller is configured to communicate with the codec using the at least one API (Figs. 2-3, Fig. 10 step 250, col. 8 ll. 43-48 host machine communicating with CODEC according to its API, col. 13 ll. 12-col. 17 ll. 32 various CODEC specific messaging for videoconferencing); and
the videoconferencing system controller is configured to send one or more commands to the at least one videoconferencing component independently of the codec (Fig. 10 steps 254, 260, 266, col. 16 ll. 28-45 col. 17 ll. 5-7) (col. 5 ll. 64-col. 29 ll. 65 for complete details of processing).
McDougall teaches messaging with codec by specific messages in its desired format, but McDougall does not explicitly teach codec including at least one application programming interface (API) and communicating with it using its application programming interface (API).
However, in the similar field, Duddy teaches a codec including at least one application programming interface (API), and a system controller configured to communicate with the codec “using the at least one API” (Paragraphs 0024-0025, 0046, 0052, 0056, 0062-0063).
It would have obvious to a person of ordinary skill in the art at the time the invention was made to modify McDougall to include the codec including at least one application programming interface (API)” and a system controller configured to communicate with the codec “using the at least one API” as taught by Duddy so that “the PC 43 operates the video conferencing system 10 via the video conferencing system's own CODEC 13 through the CODEC's API” (Duddy, Paragraph 0052).
Regarding claim 16, refer to rejections for claim 14 and claim 9.
Regarding claim 17, refer to rejections for claim 14 and claim 10.
Regarding claim 18, refer to rejections for claim 14 and claim 11.
Regarding claim 19, refer to rejections for claim 14 and claim 12.
Regarding claim 20, refer to rejections for claim 14 and claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDougall and Duddy as applied to claims 1, 14 above, and further in view of Galindo (US Patent Application Publication No. 2011/0267418).
Regarding claim 2, McDougall teaches two-way pathway among CODEC, host machine (controller) and crosspoint adaptor, and Duddy teaches using RS-232 connection among PC, remote control and CODEC, but McDougall and Duddy do not explicitly teach the system controller configured to communicate with the codec via a two-way RS-232 interface.
However, in the similar field, Galindo teaches the system controller configured to communicate with the codec via a two-way RS-232 interface (Paragraphs 0028, 0130, 140).
It would have been obvious to a person of ordinary skill in the art at the time the invention as made to modify McDougall and Duddy to include the system controller configured to communicate with the codec via a two-way RS-232 interface as taught by Galindo so that “three main devices: audio/video matrix switch (1), videoconference CODEC (2)”….”and the computer with control software (3)”….”are capable of communicating in a bidirectional way, preferably through RS-232 and/or Ethernet interfaces” (Galindo, Paragraph 0140).
Regarding claim 15, refer to rejections for claim 14 and claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653